Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 12/3/2021, and is a Final Office Action. Claims 1-8, 10-18, 20-21 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, 20-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, which represents a statutory category, and thus the claim meets the Step 1 criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving a request to generate a new content campaign for a first content provider/determining 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of an online system, a client device, and extracting keyword data using a TF-IDF NLP technique based on machine learning. The client device represents a generic computing element that performs the claimed limitations. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Utilizing a TF-IDF NLP technique based on machine learning data represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the client device represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Utilizing a TF-IDF NLP technique based on machine learning data represents insignificant extra-solution activity – i.e. using a TF-IDF NLP technique based on machine learning represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and commonly used means of programming computers to process and analyze large amounts of natural language data; the Csomai prior art reference (8346534), which is referenced in the Office Action below, notes that TF-IDF is a “traditional information retrieval metric, employed in most existing keyword extraction applications” – Col9, last 
Independent claims 16, 21 are directed to a computer-readable medium and system that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of Claim 1. The claims are not patent eligible. 
Remaining dependent claims 2-8, 10-15, 17-18, 20 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2-4, 6-8, 10-13, 15-18, 20-21 are rejected under 35 U.S.C. 103 as being obvious in view of Wang (20100257022) in further view of Csomai (8346534) in further view of Beltramo (20140258667) in even further view of Rao (20150039432).
	As per Claims 1, 16, Wang teaches a method and computer-readable medium comprising:
	receiving, by an online system from a client device, a request to generate a new content campaign for a first content provider on the online system;  (at least para 6-10: an advertiser recommending ad products using booking information, which is construed as a request, which are identified by a keyword)
	determining, by the online system, keywords associated with the new content campaign by:
(at least para 6: an advertiser selling ad products upon request which are identified by a keyword)
	receiving at least one keyword from the first content provider corresponding to the new content campaign;  (at least para 9: an advertiser selling ad products upon request which are identified by a keyword. The buyer identifies the campaign by the keyword desired from booking info: para 6 notes that “An advertising product…available for purchase from an online publisher may be defined by a variety of attributes…A product may be identified or defined by booking information …and/or keyword to describe the ad.” Para 9: at least one of the products of the online publisher to recommend to the advertiser may then be ascertained from the ad campaign information for the one or more ad campaigns previously booked by the online publisher that are similar to the ad campaign.)
	comparing the determined keywords for the new content campaign with keywords previously determined by the online system for other content campaigns previously generated by the online system for other content providers;  (Wang, fig5 and associated text: step 502 describes “modify a format of the ad campaign information associated with the campaigns to generate modified ad 
	generating, based on the comparison, a similarity score between the new content campaign and each of the other content campaigns based on a number of matching terms between keywords associated with the new content campaign and keywords associated with the other content campaign;  (Wang, fig5 and associated text, step 508: the comparing of the previous campaign words to the new campaign words is done to identify a similar previous campaign: “perform nearest neighbor searching to identify the one or more of the ad campaigns previously booked by the online publisher that are similar to the ad campaign. Para 60 states “PLSI may be applied to the modified campaign information of the ad campaigns…to ascertain a distance [score] (e.g., divergence) of other ad campaigns from the ad campaign of the advertiser”.)
	determining a match between the new content campaign and a plurality of content campaigns from the other content campaigns responsive to the similarity score for the one or more other content campaigns exceeding a match threshold;  (at least para 62 – the system may identify a pre-defined number of “nearest neighbors” by identifying those ad campaigns that are closest in distance to the ad 
	identifying, for each of the plurality of content campaigns matching the new content campaign, a target audience of users of the online system targeted by the content campaign;   (at least para 46, para 54, 57 teach the product information 308a [content campaign] may identify target audiences)
	generating a new target audience for the new content campaign using the identified target audiences (at least para 46 – identifying target audiences for a new or future ad campaigns; Claim 6 teaches a proposed ad campaign [new content campaign] to be presented associated with an advertiser can be a campaign that has not been booked yet)
	presenting the new target audience for the new content campaign to the client device as a recommendation by the online system for the new content campaign  (at least para 46, claim 6 – presenting the modified campaign as a proposed campaign [new content campaign])
	extracting… at least one keyword from information corresponding to the first content provider stored by the online system  (at least para 6, 9 – using previous campaigns of the requester using booking info to identify keywords by extracting them. )
	Csomai further teaches:
	extracting, using a natural language processing (NLP) technique based on machine learning, at least one keyword…wherein the NLP technique comprises at least one of a Term Frequency-Inverse Document Frequency (TF-IDF) technique  (at least: col9, lines 60-67: to measure the informativeness of a keyword…tf.idf, which is a traditional information retrieval metric, employed in most existing keyword extraction applications.)
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s feature of extracting at least one keyword from information corresponding to the first content provider stored by the online system, with Csomai’s feature of extracting, using a natural language processing (NLP) technique based on machine learning, at least one keyword…wherein the NLP technique comprises at least one of a Term Frequency-Inverse Document Frequency (TF-IDF) technique, since tf.idf is a traditional information retrieval metric – Csomai, col9, last para overlapping col10.
	Beltramo further teaches:
	wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience;  (at least para 16-17: using a score to allow the evaluation of different ad campaigns relative to each other. Para 66: the techniques used can permit a market researcher to tailor a target audience to have a greater effect over the new target audience.)
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s existing feature, combined with Csomai’s existing feature, with Beltramo’s feature of wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience, in order to enable improvement of ad efforts in view of brand lift and audience delivery – Beltramo, para 17, and to allow the market researcher to choose/control/tailor the target audience in a manner that permits the creative aspect of the ad campaign to have a greater effect over the new target audience – Beltramo, para 66.

	However, Rao teaches: 
	calculating a bid amount associated with the content campaign in response to the online system labeling another content provider as similar to the first content provider associated with the content campaign.  (at least para 40-41)
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s existing features of designating [labeling] a campaign of a first advertiser as being similar to a campaign of a second advertiser thereby labeling of a second provider as similar to a first content provider associated with a content campaign (as modified by Beltramo), with Rao’s feature of calculating a bid amount associated with the content campaign, in order to increase revenue – Rao in para 25 teaches “keyword level revenue measurements may provide for SEM campaigns to focus on bringing in more display revenue, such as search result, advertisement, and content display revenue”. Moreover, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s existing features of designating [labeling] a campaign of a first advertiser as being similar to a campaign of a second advertiser thereby labeling of a second provider as similar to a first content provider associated with a 
	As per Claims 2, 17, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	extracting the keyword by the online system from sponsored content associated with the new content campaign.  (Wang, para 6-9: ad campaigns from which the ads are extracted can be ad campaigns previously booked by the online publisher [sponsored content], and that a product may be identified or defined by booking info such as a business category, campaign name, and/or keywords to describe the ad.)
	As per Claims 3, 18, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	extracting at least one keyword comprises extracting the keyword by the online system from an online system profile about the first content provider.  (Rao, at least para 87: correlating a keyword to a webpage such as a content provider profile)
	As per Claim 4, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	extracting at least one keyword comprises extracting the keyword by the online system from a brand page within the online system that is associated with an online system profile about the first content provider.  (Rao, at least: para 152 – categories of data from pages analyzed for keywords can include brand pages)
	As per Claim 6, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:

	As per Claim 7, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	ranking the keywords based on a placement of each of the keywords in the information.  (Wang, at least para 58: weights may be determined based on the number of times a word is used in the set of words for the campaign or over all the campaigns. Examiner considers Wang’s teaching of determining the weighting for words [keywords] to be read on by the claimed ranking the keywords. Wang also teaches in para 45 tracking positions [placement] such as North, South, East, and West of ads having keywords.)
	As per Claim 8, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	ranking the keywords based on how conspicuous the keywords are relative to surrounding text.  (Wang, at least para 58: weights may be determined based on the number of times a word is used in the set of words for the campaign or over all the campaigns. Examiner considers Wang’s teaching of determining the weighting for words [keywords] to be read on by the claimed ranking the keywords. Wang also teaches in para 45 tracking the size [conspicuous] of the ad which has keywords.)
	As per Claim 10, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	adjusting the similarity score based on the frequency of occurrence of the keyword.  (Wang teaches: scoring campaigns by calculating the distance [similarity score] between the campaigns using a nearest neighbor technique- at least para 62. Examiner considers Wang’s identifying of the ad 
	As per Claim 11, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	adjusting the similarity score based on a popularity of the keywords.  (Examiner notes that popularity is not defined in the Spec. and therefore the Examiner interprets the popularity, in its broadest reasonable interpretation, as the frequency or number of times the keywords are used in content. Wang teaches: scoring campaigns by calculating the distance [similarity score] between the campaigns using a nearest neighbor technique- at least para 62. Examiner considers Wang’s identifying of the ad campaigns closest in distance to be read on the similarity  score of a campaign to another campaign, and in para 60 Wang teaches “PLSI may be applied to the modified campaign information of the ad campaigns (and modified ad campaign information for the ad campaign of the advertiser) to ascertain a distance [score] …of other ad campaigns from the ad campaign of the advertiser”; Wang also teaches in at least para 58 assigning a weight to keywords based on the frequency of keywords in the campaign information. Examiner considers Wang’s teaching of determining of weighting for words [keywords] to be read on by the claimed ranking the keywords.)
	As per Claim 12, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:

	As per Claims 13, 20, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	generating a new target audience for the new content campaign further comprises extracting an overlapping subset of users targeted by two or more of the other content campaigns.  (Wang teaches in at least para 57: previous ad campaign info such as target age range can be modified to  be “young” which results in an overlapping set of users between the new target audience and the users targeted by other content campaigns as claimed. Defining a target audience based on the description of users targeted in two or previously booked content campaigns)
	As per Claim 15, Wang in view of Csomai in further view of Beltramo in further view of Rao teach:
	calculating the bid amount comprises adjusting the bid amount associated with the content campaign in response to the online system labeling another content provider as similar to the first content provider associated with the content campaign.  (Wang teaches labeling another content provider as similar to the content provider associated with the content campaign- at least para 52. 
As per Claim 21, Wang teaches a system comprising:
a processor; and a memory having instructions, which when executed by the processor, performs the following:  (at least fig 1 and associated text, para 12)
receiving, by an online system from a client device, a request to generate a new content campaign for a first content provider on the online system;  (at least para 6-10: an advertiser recommending ad products using booking information, which is construed as a request, which are identified by a keyword)
	determining, by the online system, keywords associated with the new content campaign by:
(at least para 6: an advertiser selling ad products upon request which are identified by a keyword)
	receiving at least one keyword from the first content provider corresponding to the new content campaign;  (at least para 9: an advertiser selling ad products upon request which are identified by a keyword. The buyer identifies the campaign by the keyword desired from booking info: para 6 notes that “An advertising product…available for purchase from an online publisher may be defined by a variety of attributes…A product may be identified or defined by booking information …and/or keyword to describe the ad.” Para 9: at least one of the products of the online publisher to recommend to the advertiser may then be ascertained from the ad campaign information for the one or more ad campaigns previously booked by the online publisher that are similar to the ad campaign.)
	comparing the determined keywords for the new content campaign with keywords previously determined by the online system for other content campaigns previously generated by the online system for other content providers;  (Wang, fig5 and associated text: step 502 describes “modify a 
	generating, based on the comparison, a similarity score between the new content campaign and each of the other content campaigns based on a number of matching terms between keywords associated with the new content campaign and keywords associated with the other content campaign;  (Wang, fig5 and associated text, step 508: the comparing of the previous campaign words to the new campaign words is done to identify a similar previous campaign: “perform nearest neighbor searching to identify the one or more of the ad campaigns previously booked by the online publisher that are similar to the ad campaign. Para 60 states “PLSI may be applied to the modified campaign information of the ad campaigns…to ascertain a distance [score] (e.g., divergence) of other ad campaigns from the ad campaign of the advertiser”.)
	determining a match between the new content campaign and a plurality of content campaigns from the other content campaigns responsive to the similarity score for the one or more other content campaigns exceeding a match threshold;  (at least para 62 – the system may identify a pre-defined 
	identifying, for each of the plurality of content campaigns matching the new content campaign, a target audience of users of the online system targeted by the content campaign;   (at least para 46, para 54, 57 teach the product information 308a [content campaign] may identify target audiences)
	generating a new target audience for the new content campaign using the identified target audiences (at least para 46 – identifying target audiences for a new or future ad campaigns; Claim 6 teaches a proposed ad campaign [new content campaign] to be presented associated with an advertiser can be a campaign that has not been booked yet)
	presenting the new target audience for the new content campaign to the client device as a recommendation by the online system for the new content campaign  (at least para 46, claim 6 – presenting the modified campaign as a proposed campaign [new content campaign])
	extracting… at least one keyword from information corresponding to the first content provider stored by the online system  (at least para 6, 9 – using previous campaigns of the requester using booking info to identify keywords by extracting them. )
	Csomai further teaches:
sing a natural language processing (NLP) technique based on machine learning, at least one keyword…wherein the NLP technique comprises at least one of a Term Frequency-Inverse Document Frequency (TF-IDF) technique  (at least: col9, lines 60-67: to measure the informativeness of a keyword…tf.idf, which is a traditional information retrieval metric, employed in most existing keyword extraction applications.)
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s feature of extracting at least one keyword from information corresponding to the first content provider stored by the online system, with Csomai’s feature of extracting, using a natural language processing (NLP) technique based on machine learning, at least one keyword…wherein the NLP technique comprises at least one of a Term Frequency-Inverse Document Frequency (TF-IDF) technique, since tf.idf is a traditional information retrieval metric – Csomai, col9, last para overlapping col10.
	Beltramo further teaches:
	wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience;  (at least para 16-17: using a score to allow the evaluation of different ad campaigns relative to each other. Para 66: the techniques used can permit a market researcher to tailor a target audience to have a greater effect over the new target audience.)
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s existing feature, combined with Csomai’s existing feature, with Beltramo’s feature of wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience, in order to enable improvement of ad efforts in view of brand lift and audience delivery – Beltramo, para 17, and to allow the market 
	Wang in view of Csomai in view of Beltramo do teach labeling another content provider as similar to the content provider associated with the content campaign- Wang, para 52: recommending campaign content similar to a campaign of another advertiser. Examiner considers Wang’s teaching of designating a campaign of a first advertiser as being similar to a campaign of a second advertiser to be read on by the claimed labeling of a second content provider as similar to a first content provider associated with a content campaign.  Wang in view of Csomai in further view of Beltramo fail to explicitly teach in response to the online system labeling another content provider as similar to the content provider associated with the content campaign calculating a bid amount associated with the content campaign. 
	However, Rao teaches: 
	calculating a bid amount associated with the content campaign in response to the online system labeling another content provider as similar to the first content provider associated with the content campaign.  (at least para 40-41)
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s existing features of designating [labeling] a campaign of a first advertiser as being similar to a campaign of a second advertiser thereby labeling of a second provider as similar to a first content provider associated with a content campaign (as modified by Beltramo), with Rao’s feature of calculating a bid amount associated with the content campaign, in order to increase revenue – Rao in para 25 teaches “keyword level revenue measurements may provide for SEM campaigns to focus on bringing in more display revenue, such as search result, advertisement, and content display revenue”. Moreover, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s existing features of 

Claim 5 is rejected under 35 U.S.C. 103 as being obvious in view of Wang (20100257022) in further view of Csomai (8346534) in further view of Beltramo (20140258667) in even further view of Rao (20150039432), in even further view of Kehl (7752191).
	As per Claim 5, Wang in view of Csomai in further view of Beltramo in further view of Rao fail to teach the claimed limitation. However, Kehl teaches:
	extracting at least one keyword comprises extracting the keyword by the online system from a third-party website that is separate from the online system and that is affiliated with the first content provider  (at least fig5 and associated text, col7, lines 28-34: a company VW that can have VW and Jetta as keywords which are extracted from a website vw.com at position 1 which is affiliated with VW and separate from an online system which generates content campaigns. Examiner interprets a third party website to be a website which is separate from the online system and that is affiliated with the first content provider.)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s existing feature, combined with Csomai’s existing feature, combined with Beltramo’s existing feature, combined with Rao’s existing feature, with Kehl’s feature of 


Claim 14 is rejected under 35 U.S.C. 103 as being obvious in view of Wang (20100257022) in further view of Csomai (8346534) in further view of Beltramo (20140258667) in even further view of Rao (20150039432), in even further view of Roy (20070005420).
	As per Claim 14, Wang in view of Csomai in further view of Beltramo in further view of Rao fail to teach the claimed limitation. However, Roy teaches:
	including the overlapping subset of users at a higher proportion than non-overlapping users.  (at least para 50 – computing the percentage of overlapping of target market segments. Para 51 teaches “because it may not be practical for an advertisement display system 108 to store every possible permutation of advertisement request, the advertisement delivery system 108 utilizes set and probability theories to manage various future advertisement campaigns having evaluation criterion that are combinations of current advertisement campaign atomic market segment data.”
	TSM rationale is that it would have been obvious to one of ordinary skill in the art to use set theory and probability theory to include the overlapping subset of users/viewers at a higher proportion in a campaign to decrease the storage requirements for the data for a target audience based on two overlapping audiences.

including the overlapping subset of users at a higher proportion than non-overlapping users, since Roy teaches in para 51: “because it may not be practical for an advertisement delivery system 108 to store every possible permutation of advertisement request, the advertisement delivery system 108 utilizes set and probability theories to manage various future advertisement campaigns having evaluation criterion that are combinations of current advertisement campaign atomic market segment data.” Moreover, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Wang’s existing feature, combined with Csomai’s existing feature, combined with Beltramo’s existing feature, combined with Rao’s existing feature, with Roy’s feature of including the overlapping subset of users at a higher proportion than non-overlapping users, because the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP Section 2143(I)(A).



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Step 2A, Prong 1: claims clearly recite structural hardware elements and functionality without any human or any manual processes
					processes recited in claim 1 are clearly not acts performed by a human, using a pen and paper, but acts that must be performed by one or more specific computers, machines, or systems
					claim 1 does not recite an abstract idea that is performed only in the mind
	Applicant seems to argue that the claimed invention does not recite a mental process/concept; Examiner notes that a mental concept abstract idea has not been identified as being recited by the claimed invention. However, Examiner notes that Claim 1 does recite the abstract idea of a commercial interaction (i.e. advertising/marketing activities and/or behaviors), as well as the abstract concept of a mathematical concept (i.e. mathematical calculations/relationships). In response to the argument that the claimed invention is implemented using “more specific computers, machines, or systems”, Examiner also notes that the additional elements that are used to implement the claimed invention represent generic computing elements – as noted in the Office Action above as well as the previous Office Action. Referring back to the abstract ideas that are recited by Claim 1, Claim 1 is directed towards a method, which represents a statutory category, and thus the claim meets the Step 1 criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving a request to generate a new content campaign for a first content provider/determining keywords associated with the new content campaign by: receiving at least one keyword from the first content provider corresponding to the new content campaign/extracting at least one keyword from information corresponding to the first content provider/ comparing the determined keywords for the new content campaign with keywords previously determined by the online system for other content campaigns previously generated for other content providers/generating a similarity score between the new content campaign and each of the other 
				
					Step 2A, Prong 2: claimed invention may provide digital content distribution and management with a natural language processor and extraction technique based on machine learning
					claimed invention may enable content providers the ability to better target content for presentation to a group of users of an online system, where the online system compares keywords associated with a new content campaign with keywords associated with existing content campaigns
					online system may leverage for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign. The claimed invention may provide a more robust and holistic approach for digital content distribution and management.
					claims, as supported by the Spec., support a proper integration of the alleged abstract idea into a practical application, as required by Step 2A, prong 2. claim 1 is not directed to an abstract idea.
	Examiner notes that Claim 1 is directed towards an abstract idea – see Office Action above, and that there are no additional elements that reflect an improvement in the functioning of the computing device itself, or an improvement to another technology/technical field; there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The judicial exception is not integrated into a practical application under Step 2A Prong 2. As noted in the Office Action above, the limitation of performing natural language analysis and extraction based on machine learning represents an additional element, and represents insignificant extra-solution activity. Enabling content providers the ability to better target content to users of an online system/finding the best audience for a content campaign represents a business practice/goal optimization, not an improvement to another 

					the digital content system and method may allow an organization entity to engage with users in a variety of ways that maximizes resources and minimizes risk
					The novel and nonobvious ways recited by the claimed invention offer a solution that conventional systems cannot even begin to provide. Applicant points to the Spec., paras 2-8.
	Examiner notes that there is no technical evidence/technical support in the Applicant’s Spec. , including paras 2-8, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field. As noted by the Applicant in the Spec., the claimed invention, when implemented, seeks to at best optimize a business practice: “content 

					features of Claim 1 clearly provide an improvement in the field of computer-related digital security and content management and information technology.
	There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves digital security, or that it improves another technology/technical field. As noted by the Applicant in the Spec., the claimed invention, when implemented, seeks to at best optimize a business practice: “content providers generally do not have access to information that an online system associated with users and uses to provide more interesting content that users are less likely to ignore. This limitation of the information available to content providers makes it difficult for them to effectively identify content to the online system for presentation to various users. Similarly, new content providers or content providers beginning a new content campaign may have difficulty identifying a target audience for their product, service, or campaign”, “a target audience for the new campaign is generated from target audiences for existing campaigns with similar keywords. In this way, the online system leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new 

					Step 2B:  claims recite significantly more than the abstract idea
					claim 1 recites significantly more than generic computers alleged by the Examiner, including non-generic components. These limitations/features are clearly directed to additional elements that are unconventional in combination. Additional features recited above amount to significantly more than an abstract idea.
	In response, Examiner notes that the additional elements of the claimed invention do not represent significantly more than the abstract idea itself, under Step 2B. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the client device represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Utilizing natural language processing based on machine learning represents insignificant extra-solution activity – i.e. using natural language processing data represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and commonly used means of programming computers to process and analyze large amounts of natural language data. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when 

					

Remaining arguments: 		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.

										


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/

1/17/2021